—Case held, decision reserved, motion to relieve counsel of assignment granted and new counsel to be assigned. Memorandum: Defendant was convicted upon his guilty plea of assault in the second degree (Penal Law § 120.05 [4]) and was sentenced to a period of probation of five years. Assigned counsel has moved to be relieved of his assignment pursuant to People v Crawford (71 AD2d 38) and has filed a brief in which he concludes that the appeal is frivolous because there are no issues of law or questions of fact meriting this Court’s consideration. A review of the plea colloquy reveals a nonfrivolous issue, i.e., whether defendant raised a possible justification defense. That issue was not addressed by County Court. Thus, we relieve counsel of his assignment, and new counsel shall be assigned to brief that issue and any other issues that counsel’s review of the record may disclose. (Appeal from Judgment of Jefferson County Court, Clary, J. — Assault, 2nd Degree.) Present — Denman, P. J., Green, Pine, Wisner and Pigott, Jr., JJ.